AMENDMENT NO. 4

TO

FINANCING AGREEMENT

THIS AMENDMENT NO. 4 (this ‘‘Amendment No. 4’’) is entered into as of March 5,
2007, by and among G-III Leather Fashions, Inc., a New York corporation (‘‘G-III
Inc.’’), J. Percy for Marvin Richards, Ltd., a New York corporation (‘‘JPMR’’),
CK Outerwear, LLC, a New York limited liability company (‘‘CKO’’, and together
with G-III and JPMR, individually a ‘‘Company’’ and collectively, the
‘‘Companies’’), The CIT Group/Commercial Services, Inc., a New York corporation
(‘‘CIT’’), the various other financial institutions named herein or which
hereafter become a party to the Financing Agreement (as hereafter defined)
(together with CIT, each a ‘‘Lender’’ and collectively, ‘‘Lenders’’), and CIT as
agent for Lenders (CIT, in such capacity, ‘‘Agent’’).

BACKGROUND

The Companies, Agent and Lenders are parties to a Financing Agreement, dated as
of July 11, 2005 (as amended by letter agreement dated as of August 1, 2005,
Amendment No. 2 to Financing Agreement dated as of February 24, 2006, Amendment
No. 3 to Financing Agreement dated as of July 26, 2006 and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
‘‘Financing Agreement’’) pursuant to which Agent and Lenders provide the
Companies with certain financial accommodations.

The Companies have requested Agent and Lenders to amend certain of the terms of
the Financing Agreement which relate to the financial covenants. Agent and
Lenders have agreed to amend the Financing Agreement on the terms and conditions
set forth below.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    Definitions.    All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.

2.    Amendments to Financing Agreement.    Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Financing Agreement is
hereby amended as follows:

(a)    The definition of ‘‘Applicable Margin’’ appearing in Section 1 of the
Financing Agreement is hereby amended and restated in its entirety as follows:

‘‘Applicable Margin shall mean, (x) for the period commencing on the Closing
Date and continuing through March 31, 2007, with respect to (a) the Revolving
Loans, zero% for Chase Bank Rate Loans and 2.25% for LIBOR Loans, (b) the Term
Loan, 1.00% for Chase Bank Rate Loans and 3.25% for LIBOR Loans, (c) standby
Letters of Credit, 1.50%, (d) documentary Letters of Credit, 0.125%, or (e)
Bankers Acceptances, Airway Releases and Steamship Guaranties, CIT’s discount
rate plus 2.50% and (y) for the period commencing on April 1, 2007 and
continuing thereafter until all Obligations have been satisfied in full, with
respect to (a) the Revolving Loans, minus 0.25% for Chase Bank Rate Loans and
2.00% for LIBOR Loans, (b) the Term Loan, 0.75% for Chase Bank Rate Loans and
3.00% for LIBOR Loans, (c) standby Letters of Credit, 1.50%, (d) documentary
Letters of Credit, 0.125%, or (e) Bankers Acceptances, Airway Releases and
Steamship Guaranties, CIT’s discount rate plus 2.50%.’’

(b)    The definition of ‘‘Effective Net Worth’’ appearing in Section 1 of the
Financing Agreement is hereby amended and restated in its entirety as follows:

‘‘Effective Net Worth shall mean, at any time, Net Worth plus subordinated
Indebtedness of the Parent and its Subsidiaries, the terms of which are
acceptable to Agent in its sole discretion, minus the sum of (x) good will and
other intangible assets (each determined in accordance with GAAP) and (y) the
aggregate amount of all Accounts due from Affiliates.’’

1


--------------------------------------------------------------------------------


(c)    The definition of ‘‘Other Permitted Investments’’ appearing in Section 1
of the Financing Agreement is hereby amended by deleting the word ‘‘and’’ in
subsection (vii) and inserting the following new subsection (ix) immediately
after subsection (viii):

‘‘(ix) (a) shares of common stock of any publicly traded company having a market
capitalization of no less than $500,000,000, in an aggregate amount at any time
not to exceed $5,000,000 or (b) shares of common stock of any publicly traded
company having a market capitalization of less than $500,000,000, in an
aggregate amount at any time not to exceed $3,000,000.’’

(d)    The definition of ‘‘Permitted Distributions’’ appearing in Section 1 of
the Financing Agreement is hereby amended by deleting the clause ‘‘; and
provided, further, that any distributions in excess of $1,500,000 in the
aggregate during the term of this Agreement and permitted under this clause (d)
shall be a redemption of capital stock of Parent’’ appearing at the end of
clause (d).

(e)    The definition of the ‘‘Revolving Line of Credit’’ appearing in Section 1
of the Financing Agreement is hereby amended and restated in its entirety as
follows:

‘‘Revolving Line of Credit shall mean the Commitments of the Lenders to make
Revolving Loans pursuant to Section 3 of this Financing Agreement and assist the
Companies in opening Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases pursuant to Section 5 of this Financing
Agreement, in an aggregate amount equal to the following amounts during the
following periods:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Period [spacer.gif] [spacer.gif] Revolving Line of Credit Closing
Date through and including July 31, 2005 [spacer.gif] [spacer.gif] [spacer.gif]
$ 140,000,000
[spacer.gif]
August 1, 2005 through and including August 31, 2005 [spacer.gif] [spacer.gif]
[spacer.gif] $ 165,000,000
[spacer.gif]
September 1, 2005 through and including September 30, 2005 [spacer.gif]
[spacer.gif] [spacer.gif] $ 165,000,000
[spacer.gif]
October 1, 2005 through and including October 31, 2005 [spacer.gif] [spacer.gif]
[spacer.gif] $ 165,000,000
[spacer.gif]
November 1, 2005 through and including November 30, 2005 [spacer.gif]
[spacer.gif] [spacer.gif] $ 165,000,000
[spacer.gif]
December 1, 2005 through and including December 31, 2005 [spacer.gif]
[spacer.gif] [spacer.gif] $ 105,000,000
[spacer.gif]
January 1, 2006 through and including January 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 70,000,000
[spacer.gif]
February 1, 2006 through and including February 28, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] $ 45,000,000
[spacer.gif]
March 1, 2006 through and including March 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 45,000,000
[spacer.gif]
April 1, 2006 through and including April 30, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 45,000,000
[spacer.gif]
May 1, 2006 through and including May 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 65,000,000
[spacer.gif]
June 1, 2006 through and including June 30, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 100,000,000
[spacer.gif]
July 1, 2006 through and including July 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 145,000,000
[spacer.gif]
August 1, 2006 through and including August 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 165,000,000
[spacer.gif]
September 1, 2006 through and including September 30, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] $ 165,000,000
[spacer.gif]
October 1, 2006 through and including October 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 165,000,000
[spacer.gif]
November 1, 2006 through and including November 30, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] $ 165,000,000
[spacer.gif]
December 1, 2006 through and including December 31, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] $ 115,000,000
[spacer.gif]
January 1, 2007 through and including January 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 75,000,000
[spacer.gif]
February 1, 2007 through and including April 30, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 45,000,000
[spacer.gif]
May 1, 2007 through and including May 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 65,000,000
[spacer.gif]
June 1, 2007 through and including June 30, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 100,000,000
[spacer.gif]
July 1, 2007 through and including July 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 145,000,000
[spacer.gif]
August 1, 2007 through and including August 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 165,000,000
[spacer.gif]
September 1, 2007 through and including September 30, 2007 [spacer.gif]
[spacer.gif] [spacer.gif] $ 165,000,000
[spacer.gif]
October 1, 2007 through and including October 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 165,000,000
[spacer.gif]
November 1, 2007 through and including November 30, 2007 [spacer.gif]
[spacer.gif] [spacer.gif] $ 165,000,000
[spacer.gif]
December 1, 2007 through and including December 31, 2007 [spacer.gif]
[spacer.gif] [spacer.gif] $ 115,000,000
[spacer.gif]
January 1, 2008 through and including January 31, 2008 [spacer.gif] [spacer.gif]
[spacer.gif] $ 75,000,000
[spacer.gif]
February 1, 2008 through and including April 30, 2008 [spacer.gif] [spacer.gif]
[spacer.gif] $ 45,000,000
[spacer.gif]
[spacer.gif]

With respect to the period subsequent to April 30, 2008, the Revolving Line of
Credit shall be determined for all subsequent periods through the Termination
Date by Agent, each of the Lenders

2


--------------------------------------------------------------------------------


and the Companies based upon the projections and unaudited (or, if available,
audited) financial statements of Parent and its consolidated Subsidiaries for
the fiscal year ending January 31, 2009 (delivered pursuant to Section 7.2(h)),
but in no event shall the periods be of different durations or the amounts be
less than the amounts for the periods corresponding to the periods set forth
above for the prior year unless the Agent determines (in its reasonable
discretion) that such periods and amounts warrant adjustment based upon such
projections or unaudited (or, if available, audited) financial statements or
other information as Agent shall reasonably determine. The determination of the
Revolving Line of Credit shall become effective after receipt and satisfactory
review by the Agent of the unaudited (or, if available, audited) financial
statements for the fiscal year ending January 31, 2009.

In the event of a Permitted Acquisition, the Revolving Line of Credit shall be
increased dollar for dollar by the cash component of the consideration for the
Permitted Acquisition; provided, however, that if after giving effect to any
such increase the Revolving Line of Credit exceeds the sum of $165,000,000 the
Companies shall execute and deliver to the Agent, for the benefit of each of the
Lenders, such additional Promissory Notes as the Agent shall then request to
reflect the increased Revolving Line of Credit, together with such resolutions,
lien searches, opinions of counsel and other documents and instruments as the
Agent may then reasonably request.’’

(f)    The definition of the ‘‘Supplemental Amount’’ appearing in Section 1 of
the Financing Agreement is hereby amended and restated in its entirety as
follows:

‘‘Supplemental Amount shall mean the following amounts during the following time
periods (in each case, minus all Supplemental Amount Reductions):

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Period [spacer.gif] [spacer.gif] Supplemental Amount Closing Date
through and including July 31, 2005 [spacer.gif] [spacer.gif] [spacer.gif] $
35,000,000
[spacer.gif]
August 1, 2005 through and including September 15, 2005 [spacer.gif]
[spacer.gif] [spacer.gif] $ 35,000,000
[spacer.gif]
September 16, 2005 through and including October 15, 2005 [spacer.gif]
[spacer.gif] [spacer.gif] $ 15,000,000
[spacer.gif]
October 16, 2005 through and including April 30, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 0
[spacer.gif]
May 1, 2006 through and including May 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 20,000,000
[spacer.gif]
June 1, 2006 through and including June 30, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 35,000,000
[spacer.gif]
July 1, 2006 through and including July 31, 2006 [spacer.gif] [spacer.gif]
[spacer.gif] $ 35,000,000
[spacer.gif]
August 1, 2006 through and including September 15, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] $ 35,000,000
[spacer.gif]
September 16, 2006 through and including October 15, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] $ 15,000,000
[spacer.gif]
October 16, 2006 through and including April 30, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 0
[spacer.gif]
May 1, 2007 through and including May 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 15,000,000
[spacer.gif]
June 1, 2007 through and including June 30, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 17,000,000
[spacer.gif]
July 1, 2007 through and including July 31, 2007 [spacer.gif] [spacer.gif]
[spacer.gif] $ 10,000,000
[spacer.gif]
August 1, 2007 through and including September 15, 2007 [spacer.gif]
[spacer.gif] [spacer.gif] $ 10,000,000
[spacer.gif]
September 16, 2007 through and including October 15, 2007 [spacer.gif]
[spacer.gif] [spacer.gif] $ 10,000,000
[spacer.gif]
October 16, 2007 through and including the Termination Date [spacer.gif]
[spacer.gif] [spacer.gif] $ 0
[spacer.gif]
[spacer.gif]

In the event of a Permitted Acquisition, the Supplemental Amount shall be
increased for each period set forth above, dollar for dollar, by (i) the cash
component of the consideration of the Permitted Acquisition and (ii) the amount
of any Permitted Distributions distributed prior to the periods listed above;
provided, however, that in no event shall such increase in the Supplemental
Amount (x) exceed the sum of $15,000,000 in the aggregate with respect to all
Permitted Acquisitions and Permitted Distributions or (y) be effective at any
time when the Supplemental Amount for such period as listed above is $0.’’

(g)    Definitions for the new terms ‘‘Amendment No. 4’’ and ‘‘Amendment No. 4
Closing Date’’ are inserted into Section 1 of the Financing Agreement as
follows:

‘‘Amendment No. 4 shall mean Amendment No. 4 to this Financing Agreement, dated
as of March 5, 2007.’’

‘‘Amendment No. 4 Closing Date shall mean March 5, 2007.’’

3


--------------------------------------------------------------------------------


(h)    Subsections (a), (b), (c) and (d) of Section 7.3 of the Financing
Agreement are hereby amended and restated in their entireties as follows:

‘‘(a)    Effective Net Worth. Maintain as of the end of each fiscal quarter
Effective Net Worth in an amount of not less than: (i) actual Effective Net
Worth of the Companies for the fiscal quarter ending January 31, 2007, plus (ii)
the net proceeds of any public offering received by the Companies subsequent to
January 31, 2007, plus or minus, as applicable, (iii) (w) for the fiscal quarter
ending April 30, 2007, minus the sum of $7,180,000, (x) for the two fiscal
quarters ending July 31, 2007, minus the sum of $8,302,000, (y) for the three
fiscal quarters ending October 31, 2007, plus the sum of $12,915,000 and (z) for
the four fiscal quarters ending January 31, 2008, plus the sum of $14,328,000,
minus (iv) Permitted Distributions distributed subsequent to January 31, 2007,
minus (v) the sum of $7,000,000, minus (vi) an amount equal to all good will and
other intangible assets (each determined in accordance with GAAP) attributable
to Permitted Acquisitions during such fiscal period which was subtracted in the
calculation of Effective Net Worth and the respective amounts for the end of
each fiscal quarter subsequent to January 31, 2008 shall be determined by the
Agent, the Required Lenders and the Companies based on the projected financial
statements and cash flows of Parent and its consolidated Subsidiaries (the
‘‘Projections’’) for the fiscal year ending January 31, 2009, respectively (in
each case delivered pursuant to Section 7.2(h)(iv)), after receipt and
satisfactory review by the Agent of the respective Projections, but in no event
shall Effective Net Worth be tested other than at the end of each fiscal
quarter, or the required amounts be less than $55,000,000, unless the Agent
determines (in its reasonable discretion) that such minimum amounts warrant
downward adjustment based upon the applicable Projections or other information
as Agent shall reasonably determine.’’

‘‘(b)    EBITDA. Not permit trailing twelve month EBITDA as of the end of each
fiscal quarter set forth below to be less than the following for the applicable
test period:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Twelve Months Ending [spacer.gif] [spacer.gif] EBITDA October 31,
2006 [spacer.gif] [spacer.gif] [spacer.gif] $ 18,000,000
[spacer.gif]
January 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif] $ 21,000,000
[spacer.gif]
April 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif] $ 26,000,000
[spacer.gif]
July 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif] $ 27,000,000
[spacer.gif]
October 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif] $ 25,700,000
[spacer.gif]
January 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif] $ 27,000,000
[spacer.gif]
[spacer.gif]

and the respective amounts for each twelve month period subsequent to January
31, 2008 shall be determined by the Agent, the Required Lenders and the
Companies based on the Projections of Parent and its consolidated Subsidiaries
for the fiscal year ending January 31, 2009 (delivered pursuant to Section
7.2(h)(iv)), after receipt and satisfactory review by the Agent of the
respective Projections, but in no event shall the periods be of other than
twelve (12) months in duration, or the amounts be less than $15,000,000, unless
the Agent determines (in its reasonable discretion) that such minimum amounts
warrant downward adjustment based upon such Projections or other information as
Agent shall reasonably determine.’’

4


--------------------------------------------------------------------------------


‘‘(c)    Fixed Charge Coverage.    Maintain a Fixed Charge Coverage Ratio,
calculated for each of the periods set forth below, of not less than the
following for the applicable test period:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Fiscal Period [spacer.gif]
[spacer.gif] Ratio 3 months ending October 31, 2005 [spacer.gif] [spacer.gif]
1.35 to 1.00 6 months ending January 31, 2006 [spacer.gif] [spacer.gif] 1.30 to
1.00 9 months ending April 30, 2006 [spacer.gif] [spacer.gif] 1.05 to 1.00 12
months ending July 31, 2006 [spacer.gif] [spacer.gif] 0.85 to 1.00 12 months
ending October 31, 2006 [spacer.gif] [spacer.gif] 1.00 to 1.00 12 months ending
January 31, 2007 [spacer.gif] [spacer.gif] 1.00 to 1.00 12 months ending April
30, 2007 [spacer.gif] [spacer.gif] 1.00 to 1.00 12 months ending July 31, 2007
[spacer.gif] [spacer.gif] 1.00 to 1.00 12 months ending October 31, 2007
[spacer.gif] [spacer.gif] 1.00 to 1.00 12 months ending January 31, 2008
[spacer.gif] [spacer.gif] 1.00 to 1.00 [spacer.gif]

and the respective amounts for each period subsequent to January 31, 2008 shall
be determined by the Agent, the Required Lenders and the Companies based on the
Projections of Parent and its consolidated Subsidiaries for the fiscal year
ending January 31, 2009 (delivered pursuant to Section 7.2(h)(iv)), after
receipt and satisfactory review by the Agent of the respective Projections.
Notwithstanding the foregoing, if the actual Fixed Charge Coverage Ratio with
respect to any period listed above is below 1.00 to 1.00, but not less than 0.90
to 1.00, the Companies will be considered in compliance with the Fixed Charge
Coverage Ratio covenant if the Companies have more than $10,000,000 in Net
Availability, not including the Supplemental Amount, as of the end of the
applicable test period.’’

‘‘(d)    Capital Expenditures.    Not contract for, purchase, make expenditures
for, lease pursuant to a Capitalized Lease or otherwise incur obligations with
respect to Capital Expenditures (whether subject to a security interest or
otherwise) during any fiscal year of the Companies in the aggregate amount in
excess of $5,000,000; provided, however, that Capital Expenditures of up to an
aggregate amount of $5,000,000 may be incurred during the term of this Agreement
in connection with warehouse and showroom construction and renovation in
addition to the annual permitted amount.’’

(i)    Section 7.4(g) of the Financing Agreement is hereby amended and restated
in its entirety as follows:

‘‘(g)    Investments.    (i) Create any new subsidiary, or (ii) make any advance
or loan to, or any investment in, any firm, entity, person or corporation other
than Permitted Intercompany Loans and Other Permitted Investments, or (iii)
acquire any assets of (other than purchases of Inventory in the ordinary course
of business), or any capital stock or any equity interests in, any firm, entity
or corporation, other than current investments of such Company, any Guarantor
and any subsidiary of such Company, as the case may be, in existing subsidiaries
of such entities; provided, however that the Companies may consummate a
‘‘Permitted Acquisition,’’ which shall mean any acquisition of assets, capital
stock or other equity interests of any firm, entity, person or corporation
engaged in any retail or wholesale consumer products business and/or related
services business, subject to the following conditions:

(i)    the aggregate consideration in respect of all acquisitions contemplated
by this clause (g) shall not exceed (x) the sum of (A) $15,000,000 in cash
(whether payable on or prior to the closing thereof or at any time thereafter
through and including the Termination Date, but excluding any contingent ‘‘earn
out’’ payments relating to such Permitted Acquisition) minus (B) the aggregate
amount of any Permitted Distributions distributed during the term of this
Agreement (reduced, but not below zero, by the net proceeds of any public
offering received by the Companies subsequent to January 31, 2007), plus (y) an
amount equal to $10,000,000 payable in the form of additional capital stock of
Parent issued to the applicable seller in connection with such acquisition;

5


--------------------------------------------------------------------------------


(ii)    the relevant Company shall give the Agent and the Lenders not less than
one (1) Business Day prior written notice of its intention to make a Permitted
Acquisition, such notice (A) to include the proposed amounts, date and form of
the proposed Permitted Acquisition, a reasonable description of the assets or
stock to be acquired and the location of the relevant assets and (B) to be
accompanied by a certificate executed by the chief executive officer, president,
chief operating officer or chief financial officer of the relevant Company to
the effect that: (1) as of the effective date of the Permitted Acquisition, no
Default or Event of Default under this Agreement shall exist or would exist
after giving effect to the action intended to be taken by the relevant Company
as described in such certificate, including, without limitation, that the
covenants set forth in Section 7.3 would not be breached after giving effect to
such action, together with a calculation in reasonable detail, and in form and
substance satisfactory to the Agent and the Lenders, of such compliance, and (2)
the representations and warranties contained in this Agreement are true and
correct with the same effect as though such representations and warranties were
made on the date of such Permitted Acquisition, except for changes in the
ordinary course of business none of which, either singly or in the aggregate,
have had a material adverse effect on the business, operations or financial
conditions of the relevant Company;

(iii)    concurrently with the making of a Permitted Acquisition, the relevant
Company shall, as additional collateral security for the Obligations, grant to
the Agent, for the ratable benefit of the Agent and the Lenders, prior liens on
and security interests in all of its right, title and interest in and to any of
the acquired stock and assets, by the execution and delivery to the Agent of
such agreements, instruments and documents as shall be satisfactory in form and
substance to the Agent; and

(iv)    the Companies shall not make any acquisition at any time during which an
Event of Default shall exist and be continuing or would exist after giving
effect to such acquisition.

The parties hereto acknowledge and agree that the Agent may impose limitations
upon the inclusion in the Borrowing Base of any assets acquired in a Permitted
Acquisition.

(j)    Section 7.4(k) of the Financing Agreement is hereby amended and restated
in its entirety as follows:

‘‘Retail Stores.    Open any additional retail stores during the period from the
date hereof through the Termination Date; provided however, that the Companies
may open full time stores so long as not more than four (4) such stores are open
at any time.’’

(k)    Section 10.1(k) of the Financing Agreement is hereby amended and restated
in its entirety as follows:

‘‘(k)    Morris Goldfarb (or, in the event of his death, his estate, legal
representative or heirs) shall at any time beneficially own less than 15% in the
aggregate of all of the issued and outstanding shares of capital stock of the
Parent having ordinary voting rights for the election of directors;’’

3.    Conditions of Effectiveness.    This Amendment No. 4 shall become
effective as of the date upon which Agent shall have received nine (9) copies of
this Amendment No. 4 duly executed by the Companies, Agent and Lenders, and
consented to by each Guarantor.

4.    Representations and Warranties.    Each of the Companies hereby
represents, warrants and covenants as follows:

(a)    This Amendment No. 4 and the Loan Documents are and shall continue to be
legal, valid and binding obligations of each of the Companies and Guarantors,
respectively, and are enforceable against each Company and each Guarantor in
accordance with their respective terms.

(b)    Upon the effectiveness of this Amendment No. 4, each Company and each
Guarantor hereby reaffirms all covenants, representations and warranties made in
the Loan Documents and agree that all such covenants, representations and
warranties shall be deemed to have been remade

6


--------------------------------------------------------------------------------


and are true and correct in all material respects as of the Amendment No. 4
Closing Date, after giving effect to this Amendment No. 4; provided, however,
that the information contained in the Schedules attached to the Financing
Agreement continues to be true, correct and complete as of the Closing Date, and
there have been no changes to such matters as of the Amendment No. 4 Closing
Date except to the extent any such change would not have a Material Adverse
Effect, constitute a Default or Event or Default, or otherwise require notice to
the Agent in accordance with the terms of the Financing Agreement.

(c)    Each Company and each Guarantor has the corporate and/or limited
liability company power, and has been duly authorized by all requisite corporate
and/or limited liability company action, to execute and deliver this Amendment
No. 4 and to perform its obligations hereunder. This Amendment No. 4 has been
duly executed and delivered by each Company and consented to by each Guarantor.

(d)    No Company or Guarantor has any defense, counterclaim or offset with
respect to the Loan Documents.

(e)    The Loan Documents are in full force and effect, and are hereby ratified
and confirmed.

(f)    The recitals set forth in the Background section above are truthful and
accurate and are an operative part of this Amendment No. 4.

(g)    Agent and Lenders have and will continue to have a valid first priority
lien and security interest in all Collateral except (as to priority) for liens
expressly permitted to have priority under the Financing Agreement, and each
Company and each Guarantor expressly reaffirms all guarantees, security
interests and liens granted to Agent and Lenders pursuant to the Loan Documents.

(h)    No Defaults or Events of Default are in existence.

5.    Effect of Agreement.

(a)    Except as specifically amended herein, the Financing Agreement, and all
other documents, instruments and agreements executed and/or delivered under or
in connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

(b)    The execution, delivery and effectiveness of this Amendment No. 4 shall
not operate as a waiver of any right, power or remedy of Agent or any Lender,
or, except as specifically provided herein, constitute a waiver of any provision
of the Financing Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

6.    Reaffirmation.    Each Company hereby acknowledges and agrees that (a)
the principal amount of the Term Loan outstanding on the Amendment No. 4 Closing
Date is $21,750,000, (b) the aggregate principal amount of the Revolving Loans
outstanding on the Amendment No. 4 Closing Date is zero, (c) the aggregate
principal amount of the Letters of Credit, Bankers Acceptances, Steamship
Guaranties and Airway Releases outstanding on the Amendment No. 4 Closing Date
is $5,092,603 and (d) the amounts referred to in the foregoing clauses (a), (b)
and (c) are enforceable obligations of the Companies payable to Agent and the
Lenders pursuant to the provisions of the Financing Agreement and the other Loan
Documents without any deduction, offset, defense or counterclaim.

7.    Release.    Each Company and Guarantor hereby acknowledges and agrees
that: (a) neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to the Companies and their Affiliates under the Financing
Agreement and the other Loan Documents. Notwithstanding the foregoing, Agent and
the Lenders wish (and the Companies and Guarantors agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of the Agent’s and the Lenders’
rights, interests, security and/or remedies under the Financing Agreement and
the other Loan Documents. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good

7


--------------------------------------------------------------------------------


and valuable consideration, each Company and each Guarantor (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the ‘‘Releasors’’) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge Agent and each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the ‘‘Released Parties’’) from
any and all debts, claims, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Amendment No. 4 Closing Date arising out of, connected with or related in any
way to this Amendment No. 4, the Financing Agreement or any other Loan Document,
or any act, event or transaction related or attendant thereto, or the agreements
of Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Company or any Guarantor, or the making of
any Loan or other advance, or the management of such Loan or advance or the
Collateral.

8.    Governing Law.    This Amendment No. 4 shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.

9.    Headings.    Section headings in this Amendment No. 4 are included herein
for convenience of reference only and shall not constitute a part of this
Amendment No. 4 for any other purpose.

10.    Counterparts; Facsimile.    This Amendment No. 4 may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission, or in
‘‘pdf’’ format circulated by electronic means, shall be deemed to be an original
signature hereto.

[remainder of page intentionally left blank]

[signature pages follow]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment No. 4 to Financing Agreement has been duly
executed as of the day and year first written above.

[spacer.gif] G-III LEATHER FASHIONS, INC.

[spacer.gif] By: /s/ Wayne S. Miller                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Wayne S. Miller
Title:     Senior Vice President

[spacer.gif] J. PERCY FOR MARVIN RICHARDS, LTD.

[spacer.gif] By: /s/ Wayne S. Miller                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Wayne S. Miller
Title:     Vice President

[spacer.gif] CK OUTERWEAR, LLC

[spacer.gif] By: /s/ Wayne S. Miller                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Wayne S. Miller
Title:     Vice President

[spacer.gif] THE CIT GROUP/COMMERCIAL SERVICES, INC., as Agent and Lender

[spacer.gif] By: /s/ Edward J. Ahearn                

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Edward J. Ahearn
Title:     Senior Vice President

[spacer.gif] Revolving Credit Commitment $48,541,312
Revolving Credit Pro Rata Percentage: 29.4190%
Term Loan Commitment $3,938,185
Term Loan Pro Rata Percentage: 18.1066%

[spacer.gif] [signatures continued on succeeding page]

9


--------------------------------------------------------------------------------


[spacer.gif] HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

[spacer.gif] By: /s/ Michael P. Behuniak                   

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Michael P. Behuniak
Title:     Vice President

[spacer.gif] Revolving Credit Commitment $26,654,260
Revolving Credit Pro Rata Percentage: 16.1541%
Term Loan Commitment $3,864,888
Term Loan Pro Rata Percentage: 17.7696%

[spacer.gif] WEBSTER BUSINESS CREDIT, as Lender

[spacer.gif] By: /s/ Joseph Zautra                            

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Joseph Zautra
Title:     Senior Vice President

[spacer.gif] Revolving Credit Commitment $11,276,884
Revolving Credit Pro Rata Percentage: 6.8345%
Term Loan Commitment $1,486,439
Term Loan Pro Rata Percentage: 6.8342%

[spacer.gif] COMMERCE BANK, N.A., as Lender

[spacer.gif] By: /s/ Robert G. Maichin                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Robert G. Maichin
Title:     Vice President

[spacer.gif] Revolving Credit Commitment $15,992,556
Revolving Credit Pro Rata Percentage: 9.6925%
Term Loan Commitment $3,864,888
Term Loan Pro Rata Percentage: 17.7696%

[spacer.gif] [signatures continued on succeeding page]

10


--------------------------------------------------------------------------------


[spacer.gif] BANK LEUMI USA, as Lender

[spacer.gif] By: /s/ John Koenigsberg                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name: John Koenigsberg
Title:     First Vice President

[spacer.gif] By: /s/ Iris Steinhardt                         

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Iris Steinhardt
Title:     Vice President

[spacer.gif] Revolving Credit Commitment $13,327,130
Revolving Credit Pro Rata Percentage: 8.0770%
Term Loan Commitment $1,757,748
Term Loan Pro Rata Percentage: 8.0816%

[spacer.gif] ISRAEL DISCOUNT BANK OF NEW YORK, as Lender

[spacer.gif] By: /s/ Juan C. Zaino                          

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Juan C. Zaino
Title:     First Vice President

[spacer.gif] By: /s/ Dina Tourloukis                      

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Dina Tourloukis
Title:    Assistant Vice President

[spacer.gif] Revolving Credit Commitment $26,654,260
Revolving Credit Pro Rata Percentage: 16.1541%
Term Loan Commitment $3,864,888
Term Loan Pro Rata Percentage: 17.7696%

[spacer.gif] [signatures continued on succeeding page]

11


--------------------------------------------------------------------------------


[spacer.gif] JPMORGAN CHASE BANK, N.A., as Lender

[spacer.gif] By: /s/ Joseph J. Nastri                        

[spacer.gif] [spacer.gif] [spacer.gif]   Name: Joseph J. Nastri
Title:     Senior Vice President

[spacer.gif] Revolving Credit Commitment $9,021,433
Revolving Credit Pro Rata Percentage: 5.4675%
Term Loan Commitment $1,189,181
Term Loan Pro Rata Percentage: 5.4675%

[spacer.gif] SIGNATURE BANK, as Lender

[spacer.gif] By: /s/ R. David Pontius                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name: R. David Pontius
Title:     Senior Vice President

[spacer.gif] Revolving Credit Commitment $13,532,165
Revolving Credit Pro Rata Percentage: 8.2013%
Term Loan Commitment $1,783,783
Term Loan Pro Rata Percentage: 8.2013%

12


--------------------------------------------------------------------------------


The foregoing Amendment No. 4
is hereby acknowledged
and consented to:

G-III APPAREL GROUP, LTD.

By: /s/ Neal S. Nackman                    

[spacer.gif] [spacer.gif]   Name: Neal S. Nackman
Title:     Chief Financial Officer

G-III RETAIL OUTLETS INC.

By: /s/ Neal S. Nackman                    

[spacer.gif] [spacer.gif]   Name: Neal S. Nackman
Title:     Vice President – Finance

G-III LICENSE COMPANY LLC

By: /s/ Neal S. Nackman                    

[spacer.gif] [spacer.gif]   Name: Neal S. Nackman
Title:     Chief Financial Officer

G-III BRANDS, LTD.

By: /s/ Neal S. Nackman                    

[spacer.gif] [spacer.gif]   Name: Neal S. Nackman
Title:     Vice President – Finance

13


--------------------------------------------------------------------------------
